STATE OF WEST VIRGINIA

                             SUPREME COURT OF APPEALS


Justin Kasey Weikle,                                                              FILED
Petitioner Below, Petitioner                                                  February 9, 2015
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
vs) No. 13-1278 (Mercer County 12-C-223)                                       OF WEST VIRGINIA


William J. Vest, Warden,
Respondent Below, Respondent


                                MEMORANDUM DECISION
        Petitioner Justin Weikle, by counsel Natalie N. Hager, appeals the Circuit Court of
Mercer County’s November 18, 2013, order denying his petition for writ of habeas corpus.
Respondent William J. Vest, Warden,1 by counsel Laura Young, filed a response. On appeal,
petitioner alleges that the circuit court erred in denying habeas relief on the following grounds:
disproportionate sentence, involuntary guilty plea, ineffective assistance of counsel,
incompetence at the time of the crimes, and excessive bail.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        Petitioner was arraigned in a Mercer County Magistrate Court in August of 2009 on five
counts of forgery, four counts of uttering, and one count of attempted uttering. Records indicate
that petitioner faced additional charges in Monroe and Greenbrier Counties, as well as in the
State of Virginia. The Mercer County matter was then bound over to a grand jury. In February of
2010, petitioner and counsel appeared in circuit court and consented, by oral and written waiver,
to the filing of an information charging him with one count of fraudulent schemes, two counts of
forgery, and two counts of uttering.2 On the same date, the circuit court held a plea hearing
during which petitioner pled guilty to all five counts from the information. In return, the State
agreed not to pursue additional charges in Mercer County arising out of the theft and use of
checkbooks or credit cards belonging to several individuals and a lumber company. The State
also agreed to recommend that any sentences run concurrent with any sentence arising from the

       1
        Pursuant to Rule 41(c) of the Rules of Appellate Procedure, we have substituted the
respondent party’s name with Warden William J. Vest because petitioner is currently
incarcerated at Beckley Correctional Center.
       2
           The State filed the information that same month.
                                                  1


Monroe County charges and not to prosecute petitioner as a habitual offender.

        In March of 2010, the circuit court sentenced petitioner to consecutive terms of
incarceration of one to ten years for each of the five counts to which he pled, resulting in an
effective sentence of five to fifty years. Thereafter, petitioner filed one motion for
reconsideration of his sentence by counsel, and three additional pro se motions for
reconsideration, all of which were denied. In April of 2012, petitioner filed a pro se petition for
writ of habeas corpus. After the circuit court appointed counsel, petitioner’s attorney filed an
amended petition for writ of habeas corpus later that year. The circuit court held an omnibus
evidentiary hearing in October of 2012, after which it denied the amended petition for writ of
habeas corpus. This appeal followed.

       This Court reviews appeals of circuit court orders denying habeas corpus relief under the
following standard:

               “In reviewing challenges to the findings and conclusions of the circuit
       court in a habeas corpus action, we apply a three-prong standard of review. We
       review the final order and the ultimate disposition under an abuse of discretion
       standard; the underlying factual findings under a clearly erroneous standard; and
       questions of law are subject to a de novo review.” Syllabus point 1, Mathena v.
       Haines, 219 W.Va. 417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, State ex rel. Franklin v. McBride, 226 W.Va. 375, 701 S.E.2d 97 (2009).

        On appeal, petitioner re-asserts the same claims that were rejected by the circuit court.
First, petitioner re-asserts that his sentence was excessive and disproportionate to the character
and degree of his offenses. He further re-asserts that his guilty plea was involuntary because he
was not educated about the nature and consequences of his plea. Petitioner re-asserts that his trial
counsel was ineffective because (1) she failed to request that the circuit court hold the motion for
reconsideration in abeyance until all pending criminal charges against petitioner in other
jurisdictions were resolved, (2) she told him some of his sentences would be ordered to run
concurrently, (3) she failed to file a motion to reduce bond, and (4) she allowed another attorney,
David Smith, to represent petitioner at sentencing without requiring Mr. Smith to confer with
petitioner prior to sentencing. Finally, petitioner re-asserts that he was incompetent at the time
the offenses were committed and, therefore, lacked criminal intent, and that his bail was
excessive.

        Upon our review and consideration of the circuit court’s order, the parties’ arguments,
and record submitted on appeal, we find no error or abuse of discretion by the circuit court. Our
review of the record supports the circuit court’s decision to deny petitioner post-conviction
habeas corpus relief based on the errors he assigns on appeal, which were also argued below.
Indeed, the circuit court’s order includes well-reasoned findings and conclusions as to all of the
assignments of error raised herein. Given our conclusion that the circuit court’s order and the
record before us reflect no clear error or abuse of discretion, we hereby adopt and incorporate the
circuit court’s findings and conclusions and direct the Clerk to attach a copy of the circuit court’s
November 18, 2013, “Order Denying Petitioner’s Petition for a Writ of Habeas Corpus Ad

                                                 2


Subjiciendum And Removing It From The Court’s Active Docket” to this memorandum
decision.

      For the foregoing reasons, we affirm.

                                                                      Affirmed.

ISSUED: February 9, 2015

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                              3